Lamar, J.
(after stating the foregoing facts.) It was conceded on the argument here that a verdict finding that the writ of possession should not be enforced during the continuance of the homestead estate was demanded by the evidence; but we think the plaintiff in error is right in its contention that the verdict was too broad. Under it the mortgage company would be perpetually enjoined from dispossessing A. M. Walker individually, even after the termination of the homestead estate. If the levy was only on the homestead interest, and if Waters got no title at the sheriff’s sale, and if Mrs. Walker acquired no title or a defective title under her deed from Waters, yet her deed to Sherwood purported to convey the fee. This was signed by A. M. Walker as agent for his wife, and, whether she had title or not, forever estopped him from asserting his own title as against the grantee or his assigns. He had the power to sell the reversion (Williams v. O’Neal, 119 Ga. 175) and could by estoppel bring about that result. The deed may have been the act of Mrs. Walker, but the recitals of fact and the representations bound the conscience of the agent and estopped him from using any right or title then outstanding in himself to the prejudice of Sherwood, who loaned the money in the belief that the property belonged to Mrs. Walker. The agent’s signa*343ture justified the lender in acting on the theory that, whoever else owned it, the agent did not. Even where one attests a deed there is a presumption that he knows of its contents; and unless this presumption is removed, he is estopped from asserting, against the grantee therein, an interest based on any right then outstanding in himself. Butt v. Maddox, 7 Ga. 504 (4); Ga. Pac. Ry. Co. v. Strickland, 80 Ga. 776; Fleming v. Ray, 86 Ga. 533. As held in Xirk v. Hammon, 102 U. S. 76, what one induces another to regard as true is the truth as between them, if the party who acts has been misled by the conduct or statements of the other. Civil Code, §§5150, 3823, 3609.

Judgment reversed.


All the Justices concur.